t c memo united_states tax_court quality software systems inc petitioner v commissioner of internal revenue respondent docket no 14008-11l filed date p petitioned for review of a determination by the internal_revenue_service appeals_office upholding r's filing of a notice_of_federal_tax_lien nftl and rejecting p's proposed collection alternative p's alternative would have reinstated an offer-in- compromise_agreement that was terminated on account of p's breach of the condition requiring p for five years to file all returns timely and to pay all taxes timely held p breached the agreement and r was within his rights to terminate it to reinstate unpaid tax and to move to collect the unpaid tax by filing the nftl held further remanded to appeals_office to explain its basis for rejecting p's collection alternative henry f furst for petitioner marco franco for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination determination made by the internal_revenue_service irs appeals_office appeals that respondent had properly and appropriately filed a notice_of_federal_tax_lien nftl to collect petitioner's unpaid employment_tax liability and appeals would not as a collection alternative reinstate an agreement agreement accepting petitioner's offer-in-compromise oic the terms of the agreement were that respondent would accept a partial payment of petitioner's employment_tax liability if among other things petitioner complied for five years with all provisions of the internal_revenue_code code relating to filing its returns and paying its required taxes respondent had terminated the agreement and reinstated the unpaid tax_liability on account of petitioner's breach of that condition petitioner assigns error to the determination on the grounds that appeals abused its discretion in refusing to reinstate the agreement and not withdrawing the nftl unless otherwise indicated all section references are to the code of as amended all dollar amounts have been rounded to the nearest dollar we review the determination pursuant to sec_6320 and sec_6330 findings_of_fact the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic when petitioner filed the petition its principal_place_of_business was in new jersey oic and agreement on date respondent accepted petitioner's offer to pay dollar_figure in compromise of its substantially greater unpaid employment_tax liability for certain taxable periods that ended in and petitioner had made the oic on the basis of doubt as to collectibility ie that it did not have sufficient assets and income to pay the full amount it owed the agreement resulting from respondent's acceptance of the oic provides among other things that petitioner will comply with all provisions of the code relating to filing its returns and paying its required taxes for five tax years from the date of the agreement in the event of petitioner's default the agreement provides that respondent can reinstate the unpaid amount of tax and collect it along with interest petitioner's compliance history respondent maintains an organization the centralized oic unit coic unit to monitor compliance with accepted oics as an employer petitioner was obligated to file quarterly employment_tax returns on form_941 employer's quarterly federal tax_return and to make periodic deposits of employment_taxes from date through date petitioner breached the agreement on several occasions by not timely filing form_941 or by not timely making its required tax deposits respondent's records indicate that on four occasions in response to petitioner's breach of the agreement the coic unit sent to petitioner what respondent characterizes as a potential default letter and that on date the unit sent to petitioner what respondent characterizes as a default letter on date respondent terminated the agreement the term default is defined in relevant part as the omission or failure to perform a legal or contractual duty black's law dictionary 9th ed with respect to oics the irs uses the term in two different ways as modified by the adjective potential to signify that a taxpayer is not in compliance with his obligations under an accepted oic but that the irs is not ready to terminate the agreement see eg internal_revenue_manual irm pt b date and to signify the termination of the agreement see eg id pt date default letter we will use the term continued the following table summarizes that activity activity date petitioner does not timely file form_941 for quarter ended coic sends potential default letter referencing failure_to_file return petitioner files return balance due on account of dollar_figure penalty for late deposits coic sends potential default letter referencing failure to pay penalty petitioner makes payment __________________________________________________________________ petitioner does not timely file form_941 for quarter ended coic sends potential default letter referencing failure_to_file return petitioner files return petitioner does not timely file form_941 for quarter ended respondent claims the coic unit sent potential default letter referencing failure_to_file return petitioner claims it did not receive the letter petitioner files return respondent claims the coic unit sent default letter stating that petitioner had failed to file a form_941 for the quarter ended and had failed to pay a dollar_figure penalty occasioned by a late employment_tax deposits for the quarter ended petitioner claims it did not receive the letter respondent terminates the agreement continued breach to mean a failure to comply with the terms of an accepted oic and the term terminate to refer to an irs decision to take adverse action such as to reinstate the original tax obligation on account of a breach see 131_tc_239 n marvel j concurring reinstatement of liability and the nftl on date on account of having terminated the agreement respondent reinstated the unpaid amount of petitioner's employment_tax liability for which resulted in a reinstated assessment of dollar_figure of previously assessed tax and the assessment of dollar_figure of statutory interest for total assessments of dollar_figure as of the petition filing_date respondent had not made a determination with respect to the amounts of petitioner's unpaid employment_tax liabilities for the taxable periods ended in which were also covered under the agreement on date respondent filed an nftl and issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice with respect to petitioner's unpaid employment_tax liabilities for the quarters ended date dollar_figure and date dollar_figure rectification petitioner filed the missing form_941 for the quarter ended date on date and paid the dollar_figure penalty on date collection_due_process_hearing on date in response to the notice petitioner filed a form request for a collection_due_process or equivalent_hearing referencing the quarter ended date and stating as the basis for the hearing request respondent's filing of the nftl in response to the question on the form asking why petitioner disagreed with the filing of the nftl petitioner referenced a letter it said was attached to the form however no letter accompanied the form that respondent received petitioner's request was ultimately assigned to settlement officer jesse d voysest to conduct the hearing on date mr voysest held a face-to-face hearing with michael g falk petitioner's representative the only issues they discussed were whether the agreement should be reinstated and whether petitioner received the notices of potential default mr falk argued that petitioner's breaches of the agreement causing respondent to terminate it ie failing to file one quarterly return and to pay a dollar_figure penalty were de_minimis and that it would be an abuse of appeals' discretion not to reinstate it on date mr voysest recorded the following in his case activity record held a face to face conference with the tp's taxpayer's poa individual having the taxpayer's power_of_attorney essentially although i agree that a reinstatement of the tp's offer is a viable resolution technically all proper procedures were followed in defaulting the offer i agreed to run this past coic to determine if there are any reinstatement options on date after a discussion with someone in the coic unit mr voysest recorded s ince the tp clearly defaulted there is no procedural basis for reinstatement on date he made an entry in the case activity record that summarizes his thinking reviewed coic case history which clearly indicates that the tp's oic was properly defaulted as the proper notification potential default letter letter 2909c was mailed to the tp on however there appears to be unresolved issues regarding whether or not the tp's poa was propoerly sic notified the tp's offer was accepted on sic the tp's offer was defaulted on based on non-compliance with the five year rule during the last year of compliance monitoring the tp incurred an ftd federal_tax_deposit penalty in the amount of dollar_figure which was fully satisfied on in addition form_941 for the 1st quarter of was not filed in a timely manner the tax_return was due by the return was filed on all ftd's were timely made and no penalties were incurred at this point although the tp has technically defaulted i need to consider the hazards_of_litigation since the tp's cdp collection_due_process request was filed in a timely manner my concern is whether or not the us tax_court may find that an abuse_of_discretion has occurred by not reinstating the tp's offer since the actions which caused the default were de-minimus sic and were rectified essentially would it be fair to reinstate the tp's offer in this instance i believe it would be mr voysest sought further guidance from an appeals analyst on date he recorded that he had received a response from the analyst who advised that reinstatement of the tp's offer should be denied as there was a genuine default of the tp's offer he then recorded his conclusion therefore c ompliance must be sustained he later advised mr falk of his decision to deny reinstatement of the agreement and that appeals would issue a negative determination on date by a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination appeals team manager darryl lee provided petitioner with the following summary of determination based on the available facts the applicable laws and administrative procedures were followed and the filing of the notice_of_federal_tax_lien was proper and appropriate your request for the reinstatement of your offer_in_compromise has been denied it was determined that you did not comply with the compliance terms and provisions of form_656 offer_in_compromise enclosed with the notice_of_determination was an attachment apparently written by mr voysest which describes the grounds for the determination it begins with mr voysest's recommendations which repeat verbatim mr lee's summary of the determination it states that by the hearing request petitioner requested the reinstatement of the agreement as a collection alternative it states that petitioner did not dispute its liability for the tax and raised no further issues under the heading balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary it states the following the lien action balanced the need for the efficient collection_of_taxes and is no more intrusive than necessary based on a review of the case activity records and case transcripts the lien action was necessary in order to protect the government's interest petition petitioner timely filed the petition on date petitioner assigned as error that the irs failed to properly exercise its discretion to permit an oic to be reinstated in support of its assignment of error petitioner avers among other things that the irs did not prove that petitioner received all appropriate notices concerning the default and that reinstatement of dollar_figure of tax is a penalty disproportional to the harm to the irs of one missed return and the late payment of a small tax penalty respondent denied both petitioner's assignment and its described averments it is not clear where the amount of dollar_figure comes from we are reviewing only the determination related to petitioner's unpaid form_941 liability assessments of which including interest the parties have stipulated total dollar_figure opinion i introduction sec_6321 imposes a lien for unpaid federal taxes sec_6323 provides that the lien imposed by sec_6321 is not valid against certain persons until notice of the lien the nftl is filed in accordance with rules provided sec_6320 provides that after the commissioner has filed the nftl the commissioner must notify the taxpayer of the fact of the filing and among other things his right to request a hearing if the taxpayer requests a hearing the hearing is to be conducted by appeals and the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 and c c the taxpayer requesting the hearing may raise any relevant issue relating to the unpaid tax or the commissioner's collection action including challenges to the appropriateness of collection actions and offers of collection alternatives including an offer- in-compromise sec_6330 and iii following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 sec_6330 specifies that we have jurisdiction to review such determinations where the taxpayer's underlying tax_liability is not at issue which it is not here we review such determinations for abuse_of_discretion e g 141_tc_349 an abuse_of_discretion occurs if the appeals officer exercises his discretion arbitrarily capriciously or without sound basis in fact or law see id ii parties' arguments a petitioner's arguments petitioner argues that mr voysest had discretion to reinstate the agreement and by not doing so he abused that discretion it argues mr voysest erred in determining that maintaining the nftl balanced the need for efficient collection_of_taxes and petitioner's legitimate concern that any collection action be no more intrusive than necessary it also argues that respondent's failure to send a notice of potential default supports reinstatement of the agreement finally it argues that its late payment of a dollar_figure penalty does not constitute grounds for terminating the agreement b respondent's arguments respondent argues that appeals did not abuse its discretion by not reinstating the agreement he cites williston on contracts sec_39 4th ed for the proposition that o nce a contract is breached the injured party can choose to either continue the contract or terminate the contract he concedes as he must that generally the injured party can bring a terminated contract back into effect in the context of an oic he states this means that respondent has the legal right to bring a terminated oic back into effect after it sic previously decided to terminate it he adds however despite the fact that respondent has a legal right to reinstate a terminated oic respondent has no obligation or expectation to exercise this right t he decision to reinstate an oic that was terminated due to a taxpayer's breach he continues rests solely within respondent's discretion he states b oth respondent and its appeals_office have consistently maintained a policy that they will not reinstate an oic that was properly defaulted after a taxpayer breached its terms and conditions emphasis added particularizing his argument to the facts of this case respondent states the appeals office's decision declining to reinstate the oic was not unexpected as it was consistent with the appeals office's regularly practiced policy regarding terminated offers the appeals_office did not deviate from its policy in any way nor did appeals treat the petitioner in this case differently than they would have treated any other similarly situated taxpayer apparently using the adverb fairly to mean evenhandedly respondent concludes his argument thus petitioner does not allege that appeals treated it unfairly while petitioner may be unhappy with the final outcome of this case there was no abuse_of_discretion he argues that mr voysest properly balanced the need for efficient collection with petitioner's legitimate concern that collection be no more intrusive than necessary because other than reinstating the agreement petitioner offered no collection alternative he argues that petitioner's allegation that it did not receive all the notices is immaterial since the agreement specifically states that respondent could terminate the agreement upon breach without further notice of any kind he argues that a t most the irm states that the coic unit should make an attempt to secure compliance by sending warning notices before terminating an oic agreement but that the irm does not require such notices to be sent and moreover petitioner cannot rely on the irm finally he argues that petitioner breached the agreement no fewer than five times all of which could be grounds to terminate the agreement respondent terminated the agreement because of petitioner's failure_to_file timely its form_941 for the first quarter of and petitioner's failure to make a timely federal_tax_deposit for the fourth quarter of which resulted in the assessment of the dollar_figure penalty while respondent believes the latter failure also constitutes a breach of the agreement respondent argues the former failure was clearly a breach sufficient to terminate the agreement on its own iii discussion a introduction petitioner assigned as error only that appeals failed properly to exercise its discretion in not permitting the agreement to be reinstated it is however clear from its averments in support of the assignment and from its arguments on brief that it also challenges the appropriateness of respondent's nftl filing and mr voysest's determination to maintain the nftl we will deal first with petitioner's challenge to the appropriateness of the nftl filing we will then consider mr voysest's exercise of discretion for the reasons stated infra we generally we will refer to appeals as the actor making the determination when we wish to discuss mr voysest's personal involvement we will refer to him by name it is clear to us that the determination embodied his considerations and recommendations need not now deal with petitioner's challenge of appeals' determination to maintain the nftl b appropriateness of respondent's filing the nftl on date respondent terminated the agreement and on date he reinstated petitioner's unpaid employment_tax liability he reinstated the previous assessment of tax and assessed interest for total assessments of dollar_figure by date petitioner had not paid that sum nor had it paid dollar_figure owed for the last quarter of and on that date respondent took action to collect both amounts by filing an nftl petitioner challenges the appropriateness of respondent's filing the nftl at least to the extent of the dollar_figure on the grounds that respondent had unlawfully terminated the agreement had he not terminated the agreement petitioner argues there would have been no actionable assessments totaling dollar_figure and without those actionable assessments no lien notice for dollar_figure would have been filed therefore it concludes the nftl at least to the extent of dollar_figure was an inappropriate collection action the parties have stipulated and we have found that respondent terminated the agreement as a result of petitioner's failures to file the form_941 for the quarter ended date and to pay a dollar_figure penalty for a late employment tax deposit for the quarter ended date the agreement specifically provides that for five years following the date of the agreement date petitioner would comply with all provisions of the code relating to filing its returns and paying its required taxes the agreement further provides that upon petitioner's breach of its terms respondent could reinstate the unpaid amount of tax and collect it in 131_tc_239 we held that the timely-filing-and-paying requirements of an oic similar to the one here in question were express conditions of the resulting agreement with the irs requiring strict compliance to avoid breach and termination of the agreement petitioner cannot argue that it did not breach the agreement by failing timely to file the form_941 for the quarter ended date it argues that its failure to pay the dollar_figure penalty did not breach the agreement because the agreement required it only to pay all required taxes and did not also require it to pay all required penalties respondent points out that the dollar_figure penalty was assessed only because petitioner did not timely make a federal_tax_deposit which it was required to do under the applicable provisions of the code relating to paying its taxes see sec_6656 providing that the penalty for failure to make federal tax deposits is applied against taxpayers who fail to make a deposit of tax as required under the code or by regulations of the secretary petitioner breached the agreement both by failing timely to file a required return and by failing timely to make a federal_tax_deposit respondent was within his rights under the agreement to terminate the agreement and to reinstate the unpaid tax along with assessing interest respondent was also within his rights to act to protect the government's interest by filing an nftl see sec_6323 we see no error in respondent's action in that regard c mr voysest's exercise of discretion the parties have joined issue as to whether appeals failed properly to exercise its discretion by not permitting the agreement to be reinstated the notice_of_determination states only your request for reinstatement of your offer_in_compromise has been denied it was determined that you did not comply with the compliance terms and provisions of form_656 offer_in_compromise the voysest attachment to the notice offers no further explanation mr voysest's case activity record part of the administrative file indicates his sympathy for reinstating the agreement on date he recorded i agree that a reinstatement of the tp's offer is a viable resolution shortly thereafter on the basis of a discussion with someone in the coic unit he recorded his conclusion that because the agreement had been terminated there was no procedural basis for reinstatement on date he considered the grounds on which the agreement had been terminated it had been terminated during the last year of petitioner's five-year compliance term because petitioner had been assessed a federal_tax_deposit penalty of dollar_figure which it had paid and it had not timely filed form_941 for one quarter which it had subsequently filed he recorded his concerns that those breaches of the agreement were de_minimis and had been rectified he worried that for those reasons the tax_court would find that appeals had abused its discretion in not reinstating the agreement he concluded his march entry with a rhetorical question which he answered essentially would it be fair to reinstate the tp's offer in this instance i believe it would be on further consultation with an appeals colleague he concluded that reinstating the agreement was not an option since the agreement had properly been terminated the determination followed a taxpayer may in a sec_6330 hearing raise a collection alternative and collection alternatives include offers-in-compromise sec_6330 on brief respondent concedes that appeals faced no legal impediment to reinstating the agreement to do so he states rests solely within respondent's discretion as a matter of policy however respondent argues neither he nor appeals will reinstate an oic agreement that was terminated because of a taxpayer's breach of the agreement's terms and conditions we thus conclude that practically speaking mr voysest had no discretion to reinstate the agreement notwithstanding his apparent conclusion that the equities weighed in favor of reinstatement he determined that the only recommendation that he could make was that appeals reject petitioner's collection alternative of reinstating the agreement while there may be good reason for appeals' blanket rejection of the reinstatement of oic agreements in cases of breach we cannot tell that from the record or from respondent's argument it is not even clear such a policy exists despite mr voysest's determination and respondent's contentions on brief cf trout v commissioner t c pincite the appeals officer understood that he had the discretion to excuse the breach of the express condition and reinstate the oic he chose not to if such a policy does exist it is not readily apparent what reasons or principles justify the lack of an exception to reinstatement in all circumstances of breach especially given the individualized analysis afforded the initial termination decisions of breached oic agreements see eg irm pt date procedures for handling breached but not yet terminated oic agreements referred to as potential default cases supra pp petitioner breached several times yet respondent did not terminate the agreement and if there are no reasons or principles justifying the policy we point out that one definition of arbitrary is determined by chance whim or impulse and not by necessity reason or principle the american heritage dictionary of the english language 5th ed by having discretion to reinstate oic agreements but choosing never to exercise that discretion without providing any sort of justification appeals may be abusing its discretion in this instance appeals has excused itself from stating facts and reasons that respond to the evidence and arguments of petitioner and has deprived us of the opportunity for thoughtful judicial review cf 128_tc_113 by adopting a bright-line_rule in every case the commissioner has shirked his administrative duty to state findings_of_fact and reasons to support his decisions that are sufficient to reflect a considered response to the evidence and contentions of the losing party and to allow for thoughtful judicial review see also 613_f2d_1088 d c cir on which we relied in estate of roski appeals retains jurisdiction over this case see sec_6330 and we will remand it so that if appeals on further consideration determines not to reinstate the agreement it can include in its determination a full explanation of its reasons whether those reasons are particular to the facts of this case or whether those reasons amount to a policy not to reinstate oic agreements that have been terminated without regard to the facts of a particular case our remand will also give the parties the opportunity to consider whether mr voysest's communica- tions with the coic unit constituted prohibited ex_parte communications between appeals and other irs employees see revproc_2000_43 sec_3 q a-6 2000_2_cb_404 amplified modified and superseded by revproc_2012_18 sec_2 a 2012_10_irb_455 d remaining issues we need not address any unaddressed issues until this case returns to us following remand iv conclusion to reflect the foregoing an appropriate order will be issued
